DAUKSCH, Judge.
Appellants were among several Defendants against whom Judgments were entered as a result of a personal injury suit. Appellees-Bevilacqua and State Farm were the other Defendants who had settled out after the jury verdict of liability but before the verdict on damages. The court assessed costs against Appellants but not against Bevilacqua and State Farm. Appellants complain that the court should have assessed costs against all Defendants equally even though the Appellee-Defendants settled before the verdict on damages.
Costs awards are generally within the sound discretion of the trial judge, del Real v. Dawson, 320 So.2d 20 (Fla. 4th DCA 1975). Appellants have not shown the trial judge abused his discretion. We have considered the remaining points on appeal and find them without merit.
AFFIRMED.
ALDERMAN, C. J., and LETTS, J., con- • cur.